PER CURIAM.
The judgments of conviction are affirmed, but the sentences are vacated and the case remanded for resentencing with directions that the trial court disclose to the defendant, a reasonable time prior to sentencing, any factual material contained in the confidential portion of the presentence investigation which is not found in the non-confidential portion. Campbell v. State, 342 So.2d 1010 (Fla.4th DCA 1977); Bronson v. State, 345 So.2d 872 (Fla.2d DCA 1977); Cunningham v. State, 349 So.2d 702 (Fla.4th DCA 1977).
ALDERMAN, C. J., and ANSTEAD and DAUKSCH, JJ., concur.